Citation Nr: 1038483	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an upper respiratory 
disorder, claimed as a throat condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, 
and by a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).  The Veteran testified at a November 2007 hearing before 
the undersigned sitting at the RO, a transcript of which is 
associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect that he was 
treated for acute tonsillitis in February 1979, and for upper 
respiratory infection with pharyngitis in November 1979 and May 
1980.

2.  Pansinusitis and nasal polyposis are currently diagnosed.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's respiratory disorder to his military 
service.


CONCLUSION OF LAW

An upper respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A May 2005 letter satisfied the duty to 
notify provisions; additional letters were sent in July 2006 and 
August 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability rating 
in the July 2006 and August 2006 letters.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment 
records and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A copy of the 
February 2009 Social Security Administration (SSA) favorable 
disability benefits decision was received by VA in September 
2010.  However, the February 2009 SSA decision awarded disability 
based on diabetic neuropathy of both feet, hypertension, heart 
problems, depression, and anxiety.  Therefore, the RO's failure 
to request and obtain records considered in that SSA disability 
determination was not in error.  38 C.F.R. § 3.159 (c) (2); Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A VA examination 
was conducted in May 2009, and an addendum opinion obtained in 
October 2009; the Veteran has not contended that the examination 
was inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) 
(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed. Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an inservice incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that he was seen for 
acute tonsillitis in February 1979, and for upper respiratory 
infection with pharyngitis in November 1979 and May 1980.  
However, no further complaints or treatment for any acute or 
chronic respiratory disorder was noted for the remainder of the 
Veteran's military service, to include at the December 1981 
service separation examination.  Subsequent to service, VA 
outpatient treatment records reflect that the Veteran was seen 
for allergic rhinitis and sinusitis in March 2005, and for otitis 
externa and pharyngitis in November 2006.  Private treatment 
records also reflect outpatient visits in October 2006 for acute 
pharyngitis, May 2009 for bronchitis, and August 2010 for upper 
respiratory infection.  Nasal polyposis and chronic tonsillitis 
were diagnosed at the May 2009 VA examination, and a June 2009 VA 
computed tomography of the sinuses further showed pansinusitis, 
predominately of the ethmoid air cells and right nasal passage.  
The record also reflects that the Veteran was scheduled for a VA 
respiratory disorders examination in March 2010, but that he 
asked that this examination be rescheduled on three occasions, 
and failed to report on the fourth occasion.  When a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (2009).

In a May 2009 private opinion letter, Dr. T.M. reiterated the 
Veteran's reports that he was exposed to noxious fumes and smoke 
during service which aggravated his breathing and caused cough, 
and the Veteran's history of bronchitis within the last year.  
Dr. T.M. further concluded that "[i]f his military records 
confirm the above statements, in my opinion, it is more likely 
than not that his . . . respiratory symptoms can be related to 
illnesses and/or events that occurred while on active duty."  In 
an October 2009 addendum to the May 2009 VA examination report, 
the VA examiner concluded that the Veteran's pansinusitis and 
nasal polyposis was not caused by or related to service because, 
although the Veteran had three episodes of an acute upper 
respiratory infection or pharyngitis during service, such 
episodes were consistent with natural exposure, and there was no 
other evidence to support a chronic condition during service or 
as a result of service.  

After a thorough review, the Board finds that the probative and 
persuasive evidence of record does not relate the Veteran's 
currently diagnosed upper respiratory disorder to his military 
service.  The October 2009 VA addendum opinion provides a clear 
rationale, the lack of continuity of symptomatology, for its 
determination that the current diagnosis is not related to the 
inservice episodes, which the record reflects occurred months 
apart, and did not occur within the year prior to the Veteran's 
service separation.  Conversely, Dr. T.M.'s opinion was 
predicated on the Veteran's claimed exposure to fumes and smoke 
during service, but the service treatment records documenting the 
three episodes of upper respiratory symptoms do not mention that 
the Veteran experienced these symptoms after smoke or fumes 
exposure.  Moreover, Dr. T.M. does not address the multi-decade 
lapse between the Veteran's service separation and the first 
documented postservice upper respiratory infection in 2005.  
Generally, review of the claims file does not make one opinion 
more probative than the other.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2008).  However, that Dr. T.M. did not review 
the claims file appears to have deprived him of the knowledge of 
the long period in which there is no treatment for the claimed 
upper respiratory disorder.  

The remaining evidence of record further supports affording more 
probative weight to the October 2009 VA opinion.  The inservice 
and postservice private and VA treatment records show no 
complaints of upper respiratory symptoms, or diagnoses of a 
chronic upper respiratory disorder, noted in the last year of the 
Veteran's military service or for the first 23 years of the 
postservice period.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when a claimant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of the claimed condition).  For these reasons, service connection 
for an upper respiratory disorder is not warranted.

Because the probative and persuasive evidence of record does not 
relate the Veteran's currently diagnosed upper respiratory 
disorder to his military service, the preponderance of the 
evidence is against his claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for an upper respiratory disorder is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


